                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


DAWN D.,                                              )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:19-cv-01790-MJD-JMS
                                                      )
ANDREW M. SAUL,                                       )
                                                      )
                              Defendant.              )




                              ORDER ON MOTION FOR EAJA FEES


       This matter is before the Court on Plaintiff’s Motion for Award of Attorney Fees

pursuant to the Equal Access to Justice Act. [Dkt. 19.] The Court GRANTS the motion for the

reasons set forth below.

                                           I. Background

       On May 2, 2019, Plaintiff filed her Complaint seeking judicial review of the

Commissioner’s unfavorable finding denying her application for disability benefits. The Court

entered judgment reversing the Commissioner’s decision and remanding the case for further

proceedings on October 24, 2019. [Dkt. 17 & Dkt. 18.] Plaintiff timely filed the instant motion

with supporting documentation on January 22, 2020, requesting an EAJA attorney fee award in

the amount of $2,525.50 and costs in the amount of $400. [Dkt. 19.]

                                           II. Discussion

       Pursuant to the EAJA, a “court shall award to a prevailing party other than the United

States fees and other expenses . . . incurred by that party in any civil action . . . brought by or
against the United States.” 28 U.S.C. § 2412(d)(1)(A). In order to succeed on a Petition for

EAJA fees, the movant must, within thirty days of final judgment in the action, file her

application (1) showing that she is a “prevailing party,” (2) provide the Court with an itemized

statement that represents the computation of the fees requested, and (3) allege that the position

taken by the United States was “not substantially justified.” 28 U.S.C. § 2412(d)(1)(B).

Additionally, the Court may, in its discretion, reduce or deny the award of fees and expenses if

the prevailing party “engaged in conduct which unduly and unreasonably protracted the final

resolution of the matter in controversy” during the course of the proceedings. 28 U.S.C. §

2412(d)(1)(C).

        There is no question that Plaintiff is a prevailing party in this case. See Shalala v.

Schaefer, 509 U.S. 292 (1993) (holding that Plaintiff whose complaint is remanded to an

administrative law judge for further consideration qualifies as a “prevailing party” under Section

2412(d)(1)(B) of the EAJA). The Plaintiff has provided the appropriate documentation for her

fee request and alleged that the position of the Commissioner was not substantially justified.

[See Dkt. 19.] Next, the Commissioner bears the burden of proving that his pre-litigation

conduct, including the ALJ’s decision itself, and his litigation position were substantially

justified. See Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir. 2009). In this matter, the

Commissioner agreed to remand, thereby, electing not to carry his burden of proving that his

position was substantially justified. [Dkt. 16.] Therefore, Plaintiff meets the EAJA’s threshold

requirement of asserting that the Commissioner’s position in this matter was not substantially

justified.

        Finally, the Court must determine whether the amount of the fee award sought by

Plaintiff is reasonable pursuant to the terms of the EAJA. As a threshold requirement, 28 U.S.C.



                                                  2
§ 2412(d)(1)(B) of the EAJA requires Plaintiff to submit “an itemized statement from any

attorney or expert witness representing or appearing in [sic] behalf of the party stating the actual

time expended and the rate at which fees and other expenses were computed.” Plaintiff has done

so. [See Dkt. 19-3.] Plaintiff’s counsel spent 7.3 hours on this case; and their non-attorney staff

spent 11.75 hours. [Id.] The Court finds the number of hours expended to be reasonable.

       A reasonable EAJA fee is calculated under the lodestar method by multiplying a

reasonable number of hours expended by a reasonable hourly rate. Astrue v. Ratliff, 560 U.S.

586, 602 (2010). Although the hourly rate is statutorily capped at $125.00 per hour, the language

of the statute permits the Court to allow for “an increase in the cost of living” to arrive at a

higher hourly rate. 28 U.S.C. § 2412(d)(2)(A). In order to prove that such an increase is

justified, the Seventh Circuit has held that “an EAJA claimant may rely on a general and readily

available measure of inflation such as the Consumer Price Index, as well as proof that the

requested rate does not exceed the prevailing market rate in the community for similar services

by lawyers of comparable skill and experience.” Sprinkle v. Colvin, 777 F.3d 421, 423 (7th Cir.

2015). Reliance solely on a readily available measure of inflation is not sufficient, as an

inflation-adjusted rate might result in a rate higher than the prevailing market rate in the

community for comparable legal services, creating a windfall, which is to be avoided. Id. at 428-

29.

       Plaintiff sets out the appropriate calculation of the hourly rate permitted by the EAJA, by

taking into account the increase in the cost of living, as set forth in the Producer Price Index and

the Midwest Urban Consumer Price Index. [Dkt. 19-4 & Dkt. 19-5.] Plaintiff asserts that,

because the EAJA was passed in 1996 and the Midwest Urban Consumer Price Index statutory

hourly rate was set at $125.00 per hour, that calculation arrives at a maximum statutory hourly



                                                  3
rate for 2014 of $185.74. 1 [Dkt. 19-2 at 2.] Plaintiff’s counsel seeks a rate of $185 per hour for

the work performed in 2018 and 2019. [Id.] The Court finds that this rate does not exceed the

prevailing market rate in the community by lawyers of comparable skill and experience, and it is

consistent with the rate approved in other similar cases in this district. See, e.g., Rabe v. Astrue,

2011 WL 2899063 (S.D. Ind. July 15, 2011); Neal v. Colvin, 2013 WL 4479802 (S.D. Ind. Aug.

19, 2013); Little v. Colvin, 2014 WL 30032 (S.D. Ind. Jan. 3, 2014).

         Additionally, Plaintiff requests a minimal fee award for services performed by the non-

attorney staff. If an attorney’s fee is awarded, the services of paralegals should be taken into

account. Missouri v. Jenkins, 491 U.S. 274, 286-87 (1989). Plaintiff asserts that his counsel’s

non-attorney staff expended 11.75 hours in this case at the rate of $100.00 per hour. [Dkt. 19-3

at 1.] The Court finds the hours for the work performed as well as the hourly rate for the non-

attorney staff as reasonable. See, e.g., Chorak v. Astrue, Civil No. 2:11CV114, 2012 WL

1577448, at *2 (N.D. Ind. May 4, 2012) (citing case law and finding the hourly rate of $100.00

reasonable).

         Finally, the Court is not aware of any “conduct which unduly and unreasonably

protracted the final resolution of the matter in controversy,” has taken place on behalf of Plaintiff

or her counsel. Therefore, the Court will not reduce or deny an award of fees or expenses on

such grounds, according to 28 U.S.C. § 2412(d)(1)(C).

                                          III. Conclusion

         For the reasons set forth above, the Court GRANTS Plaintiff’s Motion for Attorney Fees

pursuant to the Equal Access to Justice Act [Dkt. 19], and awards fees in the amount of

$2,525.50 in attorney fees and costs in the amount of $400.00, for a total award of $2,925.50.



1
    $125.00 x 1.486 result in $185.74 per hour for 2014.

                                                  4
An award under the EAJA belongs to Plaintiff and not to her counsel, and can be offset to satisfy

any pre-existing debt that Plaintiff owes the United States. Astrue v. Ratliff, 560 U.S. 586

(2010). However, if Defendant verifies that Plaintiff does not owe a pre-existing debt to the

government subject to the offset, Defendant shall direct that the award be made payable to

Plaintiff’s counsel pursuant to the EAJA assignment duly signed by Plaintiff and her counsel.

[Dkt. 19-8.]

       SO ORDERED.



       Dated: 18 FEB 2020




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                                 5
